Citation Nr: 1810624	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-29 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for colon removal, to include as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife



ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1965 to August 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
 
In April 2017, the Veteran testified at a video-conference hearing before the undersigned. A transcript of the hearing is of record.

The issue of entitlement to service connection for colon removal, to include as a result of exposure to herbicide agents is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, Veteran's PTSD has been characterized by no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C. §§ 1110, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his PTSD is more severe than is reflected by the currently assigned disability rating.  After review of the record, the Board finds that throughout the period on appeal, the Veteran's symptoms have reflected occupational and social impairment with reduced reliability and productivity, consistent with a rating of 50 percent, but no higher. 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. In addition, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Psychiatric impairment is rated according to the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.  Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

When determining the appropriate disability rating to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given rating by demonstrating the particular symptoms associated with that percentage disability, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

For Veterans examined prior to August 4, 2014, another factor for consideration is the Global Assessment of Functioning (GAF) score under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition. GAF scores evaluate the Veteran's "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Of note here, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or academic functioning (e.g., few friends, or conflicts with peers or co-workers). American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, or frequent shoplifting) or any serious impairment in social, occupational, or academic functioning (e.g., no friends, or inability to keep a job).  Id.

Evidence and Analysis

Throughout the claims period, the Veteran has experienced multiple symptoms associated with a 50 percent rating in the rating schedule. For example, in a July 2011 statement, the Veteran's wife reported that he did not keep in touch with his family. At a November 2011 VA examination, the examiner noted that the Veteran was experiencing slowness of thought and mild memory impairment. At VA medical appointments from 2011 to 2014, the Veteran consistently exhibited moderately flattened affect. Finally, at an April 2017 hearing before the Board, the Veteran and his wife testified that exposure to even small groups of people, like a small gathering of family, caused the Veteran to have a panic attack. They testified that this has made it difficult for the Veteran to maintain relationships, even with family. The Veteran testified that he had depression and that he had sometimes had thoughts of harming himself, though he testified that he did not consider it an option, for his wife's sake. Based upon the foregoing, the Board finds that the Veteran has consistently exhibited symptoms such as flattened affect, impairment of memory, disturbances of mood, and difficulty in maintaining effective social relationships, such that an increased initial rating of 50 percent is warranted throughout the claims period.

However, the Board finds that the Veteran's symptoms have not risen to the level of occupational and social impairment with deficiencies in most areas, and accordingly a rating of 70 percent is not warranted. The Board acknowledges that the Veteran testified at his hearing that he had had thoughts of harming himself. However, the Veteran has given no indication of suicidal ideation in any other statement, or anywhere else in the record. Further, at the November 2011 VA examination, the examiner noted that the Veteran had no history of suicide attempts and that he lacked present suicidal ideation. At a December 2013 VA medical appointment, the Veteran reported that he did not experience any suicidal ideation. VA mental health records indicate that the Veteran persistently denied suicidal ideation at appointments between 2010 and 2014. Therefore, the Board finds that the thoughts of self-harm the Veteran testified to at the hearing do not result in impairment in social and occupational functioning sufficient to warrant a 70 percent rating.

Neither does his disability picture taken as a whole otherwise meet the criteria for a 70 percent rating. The Veteran testified in various statements and at the Board hearing that he maintained a job as a plumber for thirty-nine years before his back and elbow disability forced him to leave. In his July 2011 statement, the Veteran stated that during these years he "did quite poorly" and "got by, but barely," due to his mental health, drug, and alcohol problems. The Board acknowledges this testimony, but notes that nevertheless the Veteran was able to maintain the same job for almost four decades. Further, the Veteran reported at the November 2011 VA examination and at the Board hearing that during this time his relationships with his supervisor and coworkers were good, although he did experience difficulty when he had to work in spaces with lots of people. 

The Veteran has also consistently reported a strong and healthy relationship with his wife throughout the claims period, including in his July 2011 statement, at the November 2011 VA examination, and at the Board hearing. Also at the hearing, the Veteran testified that in a typical day he would get up early and walk around to relieve leg cramps; drink a pot of coffee and read the newspaper; do housework for his wife, who was recovering from an accident at the time, and maybe some yardwork. He testified that he might use his iPad, and that he had been building bird houses since he stopped working. He testified that he and his wife would watch TV in the evening and go out for dinner. He also testified that he would walk his dog five days a week.

Finally, the November 2011 VA examination indicates that the Veteran's GAF score was 60. A VA medical record from earlier that month indicates that his GAF score was 50 as of August 2011. A July 2013 record indicates that it was 52 as of January 2013. As noted above, a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or academic functioning, whereas A GAF score of 41 to 50 indicates serious symptoms or any serious impairment in social, occupational, or academic functioning. Although the Veteran's GAF score of 50 in August 2011 indicates serious difficulty in functioning, the Board finds that the GAF scores taken together reflect a disability picture consistent with the rest of the record explored above, namely moderate difficulty functioning. The score of 50, after all, is only one point outside of the moderate range, and it is balanced by the score of 60 only a few months later.

In short, the Board finds that the Veteran's symptoms have not comprised occupational and social impairment with deficiencies in most areas. Rather, it appears that throughout the claims period the Veteran has experienced impairment in the areas of family and social relations, as well as thinking and mood. At the same time, his PTSD has not caused him to experience deficiencies in areas such as work, daily routine and self-care, and his marriage. Therefore, the Board finds that a rating in excess of 50 percent is not warranted.


ORDER

An initial rating of 50 percent for PTSD is granted.


REMAND

The Veteran is seeking service connection for removal of part of his colon, to include as a result of exposure to herbicide agents. He claims that the colon polyps for which he was treated in 2010 and 2011 were related to his exposure to Agent Orange during his service in Vietnam.

The Board first notes that because colon polyps are not among the diseases associated with exposure to herbicide agents listed in 38 C.F.R. § 3.309(e), presumptive service connection under that section is precluded for this claim. However, the Veteran's condition may still be service connected on a theory of direct service connection. 

The Veteran's service treatment records (STRs) indicate that on two separate occasions during his service he experienced prolonged diarrhea. An October 1966 STR indicates that the Veteran had diarrhea and stomach cramps for at least three days. An April 1967 STR indicates that he had diarrhea for at least a week, this record also notes anorexia.

In January 2010 the Veteran underwent a colonoscopy after experiencing some trouble with bowel movements. At least one polyp was removed during the procedure, but a larger polyp required a colectomy to remove, which was performed later the same month. At a follow-up colonoscopy in January 2011, another polyp was removed. All of the polyps were benign.

Currently there is no medical opinion of record as to whether any nexus exists between the Veteran's colon polyps and his in-service diarrhea, stomach cramps, and anorexia. Therefore, further development is necessary before this issue can be adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether there is a nexus between the Veteran's colon polyps, removed in 2010 and 2011, and his active duty service.

The examiner should, upon review of the claims file, determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's colon polyps are the result of, or are otherwise related to:

a) his in-service diarrhea;

b) his in-service stomach cramps; or

c) his in-service anorexia.

The examiner must provide a fully articulated medical rationale for each opinion expressed, citing to peer-reviewed medical literature referenced in formulating it, if any. If the examiner finds that an opinion cannot be provided, this conclusion should also be clearly explained.

2. After completing the above actions, and any additional action deemed warranted, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


